JUDGMENT

PER CURIAM.
These appeals were considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant and supplements thereto. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed July 10, 2013, be affirmed. The district court correctly held it has no authority to order the Clerk of the Supreme Court to accept appellant’s pleadings or to take any other action. See Marin v. Suter, 956 F.2d 339 (D.C.Cir.1992) (per curiam). Moreover, the district court properly exercised its discretion in denying appellant’s motion for reconsideration of the order dismissing the action because appellant stated no basis for such relief. See Firestone v. Firestone, 76 F.3d 1205, 1208-08 (D.C.Cir.1996).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.